Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 17 September.
Statement by the President
As you know, on the morning of 21 September, a terrible earthquake, measuring 7.6 on the Richter scale, struck the island of Taiwan. Several thousand people were killed or seriously injured and there has been enormous material damage. I would like to express, on behalf of the European Parliament, my deepest sympathy and sincere feeling of solidarity towards the victims of this tragedy and towards their families.
Adoption of the Minutes of the previous sitting
The Minutes of the sitting of 17 September have been distributed.
Are there any comments?
Madam President, Mr Van Buitenen' s fate has repeatedly come up for discussion in this Parliament and there have been repeated calls for his rehabilitation. I want to express how delighted I am about the solution reached, whereby the action being taken against Mr Van Buitenen has been stopped. This means it is now possible for him to be taken on in another position. I hope he will be able to work in the Parliament.
Thank you, Mrs Maes. I shall take note of your statement even though it does not relate to the Minutes.
If there are no more comments, I shall submit the Minutes for your approval.
(The Minutes were adopted)
Madam President, I would simply like to make the Members aware of the fact that, last week, there was a serious earthquake in the Mexican state of Oaxaca. Given that the European Union is currently concluding the negotiation of an agreement with Mexico, I would be grateful if this Parliament would express its solidarity and sympathy for the victims of this earthquake.
Absolutely, Mr Salafranca Sánchez. I shall be happy to do that on behalf of the European Parliament as a whole.
Madam President, I submitted a question for Question Time in accordance with Rule 43 of the Rules of Procedure and I adhered to the time frame contained in Annex II A(13) which stipulates, "Questions shall be tabled to the President at least one week before Question Time begins. Questions not tabled within this time limit may be taken during Question Time with the consent of the institution concerned." However, the question was rejected by the competent service because a term appears on the back of the form that is different to the term used in the Rules of Procedure. Firstly, I wonder whether it is correct that a form can amend a ruling. Secondly, in any case, the Rules of Procedure stipulates that, even if a question is tabled after the deadline, the question is admissible if the institution concerned agrees. Instead, a completely different procedure has been followed. Given that the Rules of Procedure were approved by Parliament, whereas the form was produced by internal bureaucracy, I am wondering whether bureaucracy should prevail, or whether what the citizens' representatives voted for should prevail instead.
Thank you, Mr Speroni. There is one point at least on which I can give you satisfaction straight away. Obviously, a form cannot amend a Rule of Procedure. This being the case, we will look into the matter and see if we can give you a satisfactory answer, particularly on the problem of abuses.
Agenda
The next item is the order of business. The draft agenda has been distributed and the following amendments have been proposed or included.
Relating to Tuesday President. The Group of the European Liberal, Democrat and Reform Party has requested that the Commission make a statement on the French Government' s refusal to lift the ban on British beef. This is an issue which could possibly be raised in the context of the Commission' s statement on food safety which is tabled for Tuesday morning.
I give the floor to Mrs Lynne, who would like to make this request.
Madam President, under Rule 111 of the European Parliament' s Rules of Procedure, I propose an amendment to the agenda of this part-session to include a statement by the Commission about the French Government' s refusal to lift the beef ban and its decision to stop UK beef crossing its territory, which is a vital route into Spain and Italy.
I should be grateful if the statement could be followed by a short debate as provided for under Rule 37.
The Commission agreed that British beef is safe. Scientific evidence proves that British beef is safe. The French Government, as far as I know, has no new evidence. Stringent safeguards are in place in the UK, yet one state - France - is going to opt out of the Commission ruling. It will damage the internal market if this state of affairs is allowed to continue; it will damage the credibility of the Commission and it will further damage British farmers.
BSE has already cost the UK GBP 1.5 billion in lost exports. British farmers have been patient for the last two-and-a-half or three years during the negotiations. They have abided by the rules. They have even destroyed animals with no sign of BSE. At long last the beef ban was lifted. Now they are confronted with a new attack on their industry. We need an urgent statement and debate. I hope time can be made for this.
Ladies and gentlemen, those of you who have been Members of this Parliament in previous years know that there are very few people in this House who have concerned themselves so labour- intensively and, one might almost say, as enthusiastically with the question of the safety of meat, particularly British beef, as I did when I was the chair of the last BSE Committee. A report once said that I ought to know every single cow in Great Britain by name. That is not the case. Herr Schmid thinks I know every other cow by name, well that is not true either, but I do know at least some of them.
I am the last person who wants to see unsafe meat anywhere in the European Union. This Parliament saw to it that the Committee of Enquiry was set up. We took care to ensure that, within the scope of the BSE debate, loopholes which still existed in many areas of legislation on foodstuffs were eliminated. Parliament can be proud, on the whole, of what it has achieved in the last five years. But we achieved it by working seriously and rationally. That means, among other things, doing one thing at a time and in a well-founded way. I am full of sympathy for fellow Members when they complain that one Member State is not complying with Union legislation. Indeed, I am thankful that my own country, Germany, was not criticised some time ago for a similar attempt.
Madam President, on your interesting initiative, we will have a comprehensive debate on food safety tomorrow, that is to say, on food safety as a whole. There is so much more to it than meat; there is so much more to it than dioxins or sludge or swine fever. It is a debate on the safety and quality of foodstuffs. This is why we also wish, at some time in the future, to discuss food safety in the European Union with the President of the Commission himself, Mr Prodi.
If we wish to take away the comprehensive nature of the debate, if we wish to change this debate, then the easiest way to do so would be to add the British beef issue to the proceedings. Then tomorrow, we will have yet another debate on BSE. I would happily run such a debate! I have no problem with that. I even believe I know the many files almost off by heart. I could do it. But I do not think that we should do that. I believe for a quite different reason that we should not do that.
Two days ago, the French food agency expressed doubts regarding the safety of British beef. I have not yet read any document on the subject. I have not yet seen anything in writing on the subject. The appropriate committees on agriculture or the environment have not yet had time to look into the matter. I would like to have a serious debate on the matter. I therefore request, Madam President, that we do not debate the question tomorrow but rather in two weeks time, if it is still necessary, so that the appropriate committees can look into the matter, and that tomorrow we should debate the topic on the agenda, i.e. foodstuffs ...
(The President cut the speaker off)
I understand, Madam President, that there was one speaker in favour of the suggestion, and another speaker, who has just resumed her seat, putting forward the idea that there should be a debate on this matter at the end of this month in the second October part-session. Are you going to put both propositions to the vote?
No, we cannot do this. This proposal comes from the Liberal Group. It has been put forward by Mrs Lynne and aims to include in this part-session a debate on the subject which has been mentioned. We have heard Mrs Lynne speak on behalf of the Liberal Group. We have heard one speaker against, Mrs Roth-Behrendt. Now, I shall ask if there is a speaker in favour of the proposal.
Mrs Roth-Behrendt did not keep to the subject. We accept the importance of a debate in Parliament on food safety but the proposal made was for an urgent debate on the question of whether a Member State has the right to decide for itself in accordance not with Community policy but with what suits its own political aspirations at a particular time.
This is a very urgent matter and deserves to be debated as a matter of urgency, because it is a threat to the free market. If other Member States then proceed to behave in the same sort of way, this could lead to individual items being banned in every Member State in the Community at different times, and there will be no guarantee that the single market, which we worked so hard in this Parliament to bring about and to consolidate, will work properly. I agree with the proposer of the motion that this is most urgent and should be discussed here immediately.
(Parliament rejected the request)
I have another request, from the Group of the Greens/European Free Alliance who would like Tuesday morning' s debate on food safety to conclude in a resolution.
The Conference of Presidents does not wish this to happen. Therefore, I shall simply put this request to the vote. Who is in favour of a resolution at the conclusion of the debate on food safety?
(Parliament rejected the request)
Relating to Wednesday:
President. I have received no proposals for amendment. On the other hand, the Group of the Greens/European Free Alliance has also asked me to propose to the House that the debate on the opening of the Millennium Round should also end with a resolution. The Conference of Presidents has not accepted this proposal.
Madam President, in my opinion, Parliament should not waste this opportunity of issuing a statement on the mandate for the round of talks with the World Trade Organisation, because the Council of Ministers will give this mandate to the Commission on 13 October, and it would be completely wrong if this mandate were given without knowing the European Parliament' s opinion. I would also like to remind you all that only a few weeks ago, when approving the Commission, the Parliament approved a declaration in which it stressed its desire to be involved in influencing the negotiation of international agreements, at the different stages of the negotiations, so it would truly be a shame if Parliament neglected to take advantage of this opportunity.
Madam President, ladies and gentlemen, I am very sorry to have to contradict my honourable friend, Mrs Hautala. At the Conference of Presidents, between the group chairmen, we agreed by a clear majority that we did not want a resolution on the WTO at the present time because we still need to have discussions, and we should not now draw up a summary motion for a resolution just to gain popularity in certain quarters. We therefore abide by our decision, also out of solidarity with our vote at the Conference, not to rush the job through now.
Mrs Hautala, as regards the representatives of Parliament at the WTO Conference in Seattle, we unanimously stated that the European Parliament must be represented numerically by 15 Members of Parliament just as the American Congress claims the right to do, that is to say, this position remains unaffected regardless of whether we adopt a resolution here or not. For my group I say: we wish to be represented on equal terms with the Americans but, at the present point in time, we are against a statement from Parliament on the matter.
(Parliament rejected the request)
Relating to Thursday: President. Relating to the topical and urgent subjects of major importance, I have received three requests from the Greens/ALE Group, the GUE/NGL Group and the ELDR Group who would like to enter a new item entitled "Nuclear Accident in Japan" .
Pursuant to our Rules of Procedure, we must, as you know, in the event that we accept this new item being registered, remove an already existing item. Therefore, I shall put the first request to the vote, which proposes entering the item "Nuclear Accident in Japan" , which would mean removing the item "Earthquake in Taiwan" .
Madam President, it seems to me that there has been some misunderstanding here, as there are two proposals: one which proposes that the point concerning the accident in Ustica be replaced, and another which proposes that the point concerning the earthquake in Taiwan be replaced. I think there has been a misunderstanding and many Members of this Parliament do not know exactly which proposal they are voting for. I am sorry that we are in the process of taking a vote, but this is the situation.
Perhaps I have not made myself sufficiently clear, Mr Barón Crespo, and I apologise.
I was talking about the first proposal which aims to replace the item "Earthquake in Taiwan" with a new item titled "Nuclear Accident in Japan" .
(Parliament gave its assent)
I, too, am pleased about the decision that has been made not to fire Mr Van Buitenen, but I would ask you to put the matter on the agenda for the next meeting of the Conference of Presidents, as the grounds for the decision are completely unacceptable. Mr Van Buitenen' s crime consists in having given documentation to a President of the EU Parliament. That can hardly be a crime! These grounds must therefore be changed, and that is why I would ask you to put the issue on the agenda for the Conference of Presidents.
Madam President, I have a request for information about a matter of order. I am not sure if one is entitled to make an explanation of vote at this stage in this debate, but if so, I would like to say that I think, from the point of view of people in Scotland, it is a great pity that we will debate food safety tomorrow, without including a case where a Member State is defying the Community judgement on food safety. That is why I voted for that motion.
Thank you, Mr MacCormick. I think that you will have ample opportunity to raise that point during the debate.
Madam President, I wanted to express my deepest thanks for dealing promptly with the difficulties which we reported to you during the last part-session. I can now use my fax machine as it is located in a position appropriate to my height. Thank you very much.
Madam President, I would like to a propose a procedural motion on the layout of the new Chamber.
In the old Chamber, the President sat in front of a display of flags which symbolised all the countries of the European Union. I see that in the new Chamber, this display has disappeared. We can all notice it.
I would therefore like to ask the following question: Has our House thought carefully about this matter, or has it been quite the contrary, a case of the services taking a decision on their own on a matter which strikes me as extremely symbolic and important?
Mr Berthu, I can reassure you straight away in a way which I am sure will satisfy you. I have ordered this display which, unfortunately, has been delayed. It will be here tomorrow.
(The sitting was closed at 5.35 p.m.)